El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
A petición de José Dolores Reboira libramos orden al Juez de Distrito de Arecibo para que nos remitiese los autos originales seguidos ante él por el peticionario contra la su-cesión de Caídos Dávila con el fin de examinar la resolución de que se queja el demandante y corregirla si a ello hubiere lugar.
De esos autos resulta que la demanda tiene por objeto cobrar cierta cantidad dé dinero de un préstamo con garan-tía de productos agrícolas que se alega debe la sucesión de Carlos Dávila, compuesta por los hijos y la viuda cuyos nombres se especifican en ella. Citados los demandados, me-nos dos, se personó en los autos el abogado don H. Miranda en nombre de la parte demandada alegando la excepción de que la demanda no aduce hechos suficientes determinantes de cansa de acción y firmó esa alegación como abogado de los demandados.
Antes de que esa excepción fuera disentida ante la corte *916la parte actora presentó demanda enmendada que notificó al abogado don H. Miranda y transcurridos algunos meses sin que se presentara por los demandados alegación alguna contra la demanda enmendada, el demandante pidió por es-crito al secretario de la corte que anotase la rebeldía de los demandados y registrase sentencia a su favor, limitándose el secretario a anotar la rebeldía en la siguiente forma: “Ar-chivado en mi oficina y anotada la rebeldía de los demanda-dos, sucesión de Carlos Dávila * *
Pocos días después de esa anotación, en 4 de septiembre de 1919, el demandante presentó escrito a la corte pidién-dole que el pleito en rebeldía fuera incluido en el calendario del día 8 para ser visto el viernes 12 de dicho mes, petición que negó la corte declarando no haber lugar a la anotación de la rebeldía ni a registrar sentencia porque el secretario hizo la anotación de rebeldía sin existir constancia alguna del emplazamiento o citación a los demandados de la de-manda enmendada y porque la anotación de rebeldía debe ser individual, por no ser una sucesión una persona jurídica. Contra esta resolución fué que se interpuso el auto de cer-tiorari que estamos considerando.
Por los términos en que el abogado Sr. Miranda hizo su comparecencia en los autos tenemos que tomar como base para resolver la materia de este recurso que hizo la compa-recencia en nombre de todos los demandados, aunque todos no fueron citados y emplazados Rowland v. Coney, 55 Cal. 1. La comparecencia voluntaria de los demandados es equi-valente a la diligencia de su citación personal y entrega de copia de la demanda, según declara el último párrafo del artículo 98 del Código de Enjuiciamiento Civil.
Tenía el demandante derecho a enmendar su demanda sin pedir permiso a la corte porque así lo reconoce clara-mente el artículo 139 del propio código al establecer que cualquiera alegación podrá enmendarse una vez por la parte que la haya presentado sin costas, en cualquier tiempo antes de presentarse la contestación o excepciones previas o des-*917pues de éstas y antes de juzgarse la cuestión de dereclio planteada por la alegación que lia de enmendarse, lo cual se liará presentando la enmendada y entregando copia de la misma a la parte contraria, quien tendrá diez días contados desde la entrega para contestar o formular, excepción pre-via contra la alegación enmendada.
De acuerdo con el precepto que acabamos de mencionar, no sólo tenía el demandante derecho para enmendar su de-manda, sino que, además, por haber comparecido en el pleito los demandados por medio de abogado le bastaba al deman-dante con entregar copia de la demanda enmendada al abo-gado de los demandados, sin necesidad de hacer nueva cita-ción y emplazamiento de ellos, pues según el artículo 323 del mismo código, un demandado comparece cuando contesta, opone excepción previa o notifica por escrito su compare-cencia al demandante, o cuando un abogado hace constar su comparecencia por dicho demandado; y después de la com-parecencia el demandado o su abogado tendrá derecho a que se le notifiquen todos los procedimientos subsiguientes cuando corresponda.
Como en este caso transcurrieron más de diez días desde que fue entregada al abogado de los demandados la copia de la demanda enmendada sin que los demandados hicieran alegación contra ella, era procedente la anotación de rebeldía.
En cuanto al otro fundamento de la resolución que exami-namos opinamos que, dados los términos en que está exten-dida la anotación de rebeldía hecha por el secretario de Ja corte, este funcionario no anotó la rebeldía dela sucesión de Carlos Dávila como persona jurídica, sino la de los de-mandados, pues las palabras “sucesión de Carlos Dávila’’ que puso a continuación solamente son una explicación in-necesaria de que ellos componen esa sucesión; y como al ano-tar la rebeldía de los demandados comprendía a todos los que fueron demandados, no era necesario que los mencio-nara individualmente.
Por las razones expuestas debemos anular la resolucióa *918que declaró no haber lugar a la inclusión del pleito en ol calendario do asuntos en rebeldía.

Anulada la resolución de la corte inferior de-clarando no haber lugar a. la inclusión del pleito en el calendario de asumios en rebel-día.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.